994 So.2d 1123 (2007)
William WITT, M.D., Appellant,
v.
R.K. ASSOCIATES VIII, INC., d/b/a R.K. Associates, and Barry T. Shevlin, PA., and Barry T. Shevlin, individually, and Daniel Katz, individually, and Andrew S. Atkins, Esquire, individually, Appellees.
No. 3D07-410.
District Court of Appeal of Florida, Third District.
October 3, 2007.
William Witt, M.D., in proper person.
Shevlin & Atkins, and Barry T. Shevlin, Bal Harbour, and Andrew S. Atkins, Bay Harbour Islands, for appellees.
Before COPE, SUAREZ, and CORTIÑAS, JJ.
SUAREZ, J.
It appears to the Court that no final judgment has been rendered and the appeal is premature. See Lidsky Vaccaro & Montes, P.A. v. Morejon, 813 So.2d 146, 149 (Fla. 3d DCA 2002).
The Court grants appellant thirty days in which to obtain entry of a final judgment and file same with this Court, failing which the appeal will be dismissed as premature.